UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6079



In Re:   CALVIN EUGENE SMITH,

                                                      Petitioner.




                 On Petition for Writ of Mandamus.
                       (7:92-cr-00102-jlk-3)


Submitted: April 27, 2006                      Decided: May 8, 2006



Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Calvin Eugene Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Calvin Eugene Smith petitions for a writ of mandamus. He

seeks an order vacating the monetary penalties imposed in his

criminal judgment.     Mandamus relief is available only when the

petitioner has a clear right to the relief sought.   See In re First

Fed. Sav. & Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).

Further, mandamus is a drastic remedy and should only be used in

extraordinary circumstances.     See Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826

(4th Cir. 1987). Mandamus may not be used as a substitute for

appeal.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

            The relief sought by Smith is not available by way of

mandamus.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                     PETITION DENIED




                                - 2 -